        Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 1 of 11FILED
                                                                       6/1/2020
                                                              Clerk, U.S. District Court
                                                              Western District of Texas
                                                                                     by: Y. Lujan
                            UNITED STATES DISTRICT COURT
                                                                                      Deputy Clerk
                             WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           Case
                                                             P:    no: P:20-cv-046
                                                                20-CV-
                                                 §
MICHAEL MARC TRAVALINO                           §
aka “MARK WHITE EAGLE”                           §
                                                 §
       Defendant                                 §

               COMPLAINT FOR TEMPORARY RESTRAINING ORDER,
             PRELIMINARY INJUCTION AND PERMANENT INJUNCTION

       For its Complaint against Michael Marc Travalino, aka “Mark White Eagle”

(“Defendant”), the United States of America (“United States”) alleges as follows:

                                         INTRODUCTION

       1.      Defendant is engaging in and facilitating a predatory mail and wire fraud scheme

exploiting the current COVID-19 pandemic. 1

       2.      Defendant is the owner and operator of the website “whiteeaglenativeherbs.net,”

wherein Defendant is selling products online that are purported to treat and cure COVID-19,

other illnesses and diseases such as cancer, blood clots, and skin disorders.

       3.      The claims made personally by Defendant and through the website

“whiteeaglenativeherbs.net” are false.




1
 There is currently a global outbreak of respiratory disease caused by a novel coronavirus that
has been named “severe acute respiratory syndrome coronavirus 2” (SARS-CoV-2). The disease
caused by the virus has been named “Coronavirus Disease 2019” (COVID-19).
         Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 2 of 11




        4.       As determined by the World Health Organization (“WHO”), the United States

Centers for Disease Control and Prevention (“CDC”) and the United States Food and Drug

Administration (“FDA”), there are, as of yet, no known or authorized cures for COVID-19.

        5.       The purpose of the website is to induce victims to pay Defendant, and those

working in concert with him, significant sums for products that are falsely represented to be

effective treatments for various diseases and human pathogens, including coronaviruses.

Additionally, the Defendant accepts orders over the phone and in person at his store, where he

also accepts credit card payments.

        6.       The web site whiteeaglenativeherbs.net is controlled and operated by Defendant.

The reseller web host for this domain is GoDaddy.com, LLC, headquartered at 14455 North

Hayden Rd, Ste. 219, Scottsdale, AZ 85260.

        7.       The United States seeks to prevent continuing and substantial injury to victims of

this fraudulent scheme by bringing this civil action under 18 U.S.C. § 1345 to enjoin Defendant’s

ongoing mail and wire fraud in violation of 18 U.S.C. §§ 1341 and 1343, respectively.

                                  JURISDICTION AND VENUE

        8.       The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.

        9.       Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because Defendant

resides in this district. Venue is also proper in this district under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to the claims asserted herein occurred in

this district.

                                           THE PARTIES

        10.      Plaintiff is the United States of America.




                                                   2
        Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 3 of 11




       11.     Defendant, Michael Marc Travalino, acting alone or in concert with others,

operated the website “whiteeaglenativeherbs.net” who has formulated, directed, controlled, had

the authority to control, or participated in the acts and practices set forth in this Complaint.

                                    FRAUDULENT SCHEME

       12.     On or about April 28, 2020, the FBI, El Paso Division, received a complaint from

a member of the public that Michael Travalino, who purported to be a “Medicine Man” and

“Shaman,” was advertising on posted flyers that he had “formulas that are proven to work and

distroy [sic]” “corona virus.” Next to the flyers were business cards, in both English and Spanish

which provided contact information for “White Eagle.” The contact information included the

phone number (575) 910-0849, address P.O. Box 1341, Alpine, TX 79831, web address

www.whiteeaglenativeherbs.net and email address WhiteEagle@whiteeaglenativeherbs.net.

       13.     The phone number (575) 910-0849 is registered to Michael M. Travalino, PO Box

1341, Alpine, TX 79831.

       14.     On or about May 4, 2020, FBI Special Agent Alice D. Downie, from a computer

located in Alpine Texas, visited the website www.whiteeaglenativeherbs.net and observed a tab

on the website which read “WEB STORE.” Upon clicking on this tab, SA Downie observed

approximately 73 products for sale, including:

       “YAHWEH (All plagues, viruses, fungus, Corona Virus. $150.00,”
       “KOLON KLEEN, Works Against Corona Virus $38.00,”
       “MASKA MIAKODA, Works With Yaweh Formula for Corona Virus. $75.00” and
       SHAR MAR FORMULA (Respiratory & Skin Disorders) $100.00”

       15.     On or about May 28, 2020, SA Downie selected an item from the “WEB STORE”

which placed the item in a virtual “Cart.” SA Downie was then able to checkout to order the item

and was directed to pay for the item using PayPal.




                                                  3
        Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 4 of 11




       16.     On or about May 4, 2020, an FDA Special Agent, who was working in a covert

capacity, called (575) 910-0849 (the phone number registered to Defendant) and a man

answered, who identified himself as Marc White Eagle.

       17.     The FDA Special Agent asked if White Eagle had any medication in stock to treat

the coronavirus or COVID-19. White Eagle stated he did, and directed the FDA Special Agent to

his website, whiteeaglenativeherbs.net. White Eagle said to look at three items on the website

that would heal all viruses: Yahweh, Shar Mar Formula, and Maska Miakoda.

       18.     The FDA Special Agent said his grandmother was in the hospital in another state

outside of Texas, suffering from COVID-19, and the products were to treat her. White Eagle told

the Special Agent to get her out of the hospital or she would die there. White Eagle said that if he

could not get her out of the hospital, he should sneak some of the medicine into her water

without telling the doctors.

       19.     White Eagle said the medicines had to be taken every day and they were 100%

pure. White Eagle said he did not need to conduct an exam of the patient. If the patient took the

medicine, no doctor or hospital was needed, and results would be seen right away.

       20.     White Eagle agreed to meet the FDA Special Agent on or about May 5, 2020 at

237 Grant Drive, Fort Davis, Texas, to sell him the medicine.

       21.     On or about May 5, 2020, an FDA Special Agent, working in an undercover

capacity, called (575) 910-0849 and spoke to White Eagle. White Eagle provided directions to

his place of business, located in the vicinity of 237 Grant Drive, Fort Davis, Texas, where they

then met.

       22.     Based on photographs available to law enforcement, the FDA Special Agent

identified White Eagle as Michael Travalino, Defendant.




                                                 4
        Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 5 of 11




       23.     While meeting with Defendant inside his place of business, the FDA Special

Agent observed several bottles and other containers appearing to contain products he was selling

along with shipping boxes and tape.

       24.     During the meeting, Defendant stated that he manufactured his own products from

secret recipes and sold them from both his warehouse, where they were meeting, and online, to

treat various diseases to include coronavirus and Ebola.

       25.     The FDA Special Agent purchased products totaling $460, which Defendant

stated would kill the coronavirus. Defendant understood that the FDA Special Agent would be

transporting these products outside of Texas. These products included Kolon Kleen, Maska

Miakoda, and Yahweh.

       26.     Defendant provided written and verbal instructions on how to use and administer

the products to patients suffering from coronavirus. Defendant said he guaranteed the FDA

Special Agent’s grandmother would not die if she took the products. Defendant recommended

giving the products to anyone with coronavirus, and he recommended the FDA Special Agent

take them as well.

       27.     FBI SA Downie witnessed the meeting between the FDA Special Agent and

Defendant. The place of business was a portable-type storage building with a travel trailer parked

next to it on the west side. A blue 2002 Chevrolet Trailblazer, Arizona license plate BB0358,

registered to Defendant, was parked at the front of the building. A purple 1984 Cadillac Deville,

Arizona license plate BB0016, registered to Defendant, was parked at the rear of the building.

       28.     On, or about, May 14, 2020, Richard Quaresima, Acting Associate Director,

Division of Advertising Practices, Federal Trade Commission (“FTC”) and Donald D. Ashley,

Director for the Office of Compliance of FDA’s Center for Drug Evaluation and Research




                                                5
        Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 6 of 11




(“CDER”) sent a Warning Letter to Defendant at his known email address of

whiteeagle@whiteeaglenativeherbs.net. The Warning Letter referenced the unapproved and

misbranded products related to coronavirus disease 2019 (COVID-19) being advertised for sale

on his web site www.whiteeaglenativeherbs.net.

        29.    This Warning Letter specifically instructed Defendant to take immediate action to

cease the sale of such unapproved and unauthorized products for the mitigation, prevention,

treatment, diagnosis, or cure of COVID-19 on his website because Defendant is falsely

representing his products as an effective treatment for that disease.

        30.    In addition, this Warning Letter instructed Defendant to complete specific steps to

correct the violations within 48 hours.

        31.    This letter was also posted to the public on the FDA website

https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/warning-

letters/white-eagle-native-herbs-607744-05142020.

        32.    On May 18, 2020, a read receipt was received by FDA Consumer Safety

personnel at approximately 11:09 a.m. Eastern Time, indicating the email had been opened.

        33.    On May 20, 2020, at approximately 2:23 p.m., Mountain Time, an FDA Special

Agent navigated to Defendant’s website www.whiteeaglenativeherbs.net to see if the site still

advertised products for sale that were specifically listed as Unapproved and Misbranded Products

Related to Coronavirus Disease 2019 (COVID-19) in the Warning Letter issued on May 14,

2020.

        34.    After confirming the products were still advertised for sale, an FDA Special

Agent, in an undercover capacity, purchased the following products offered for sale through the

website www.whiteeaglenativeherbs.net, with claims to treat and/or cure “Corona Virus”:




                                                 6
        Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 7 of 11




       YAHWEH Capsules
       KOLON KLEEN powder
       MASKA MIAKODA liquid
       YAHWEH Liquid

       35.     After completing the purchase, the FDA Special Agent was issued Receipt

Number # 9L126369JJ9399124 through the same website.

       36.     On May 20, 2020, at approximately 3:10 p.m., Mountain Time, an FDA Special

Agent, acting in an undercover capacity, called Defendant on his cell phone, 575-910-0849, to

confirm he had received the online order of products. Defendant stated he was not home and had

not received the order, but would check on it when he returned home.

       37.     On May 20, 2020, at approximately 7:47 p.m., Mountain Time, an FDA Special

Agent received a text message from Defendant’s phone, 575-910-0849. This text stated the

following:

       Ur box was sent off today to Indian Hills Co 80454 today an Expected Delivery Day is
       tuesday 05/56/2020 Ur Tracking No. Is: 9505514204560142221644. Thanks for your
       purchase by Marc Whiteeagle at 575-910-0849.

       38.     On May 22, 2020, at approximately 9:58 a.m., Mountain Time, an FDA Special

Agent, acting in an undercover capacity, called Defendant on his cell phone, 575-910-0849, and

asked Defendant if he had indeed received the order for products. During this call, Defendant

stated he had sent a text giving the tracking number and that he had indeed shipped out the

products on May 20, 2020.

       39.     On or about May 27, 2020, the package was received by an FDA Special Agent,

who was located in a state other than Texas, who verified it contained most of the products

ordered online on May 20, 2020. The package was mailed via United States Postal Service

Priority Mail. The package contained the items ordered except for the Yahweh capsules, which




                                                7
         Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 8 of 11




were missing. The return address on the package was one of Defendant’s business cards, which

matched those displayed with the flyers in Fort Davis, Texas.

         40.    On May 28, 2020, at approximately 5:11 p.m., Eastern Time, FDA/CDER

received an email from “James LeBlanc” (email address jamesleblanc82@yahoo.com) with the

subject line “Compliance Letter White Eagle Native Herbs.” The email attached a letter from

Mark White Eagle, which stated:

         To: Covid-19 Task Force
         From: Mark White Eagle White Eagle Native Herbs
         Re: Response to letter dated May 14, 2020
         Date: 5/28/2020

         This is a response to a letter received on 5/28/2020. I’m a Native American Medicine
         Man and Shaman as referenced in my web site. I’m recognized by the Department of
         Interior and Bureau of Indian Affairs and I believe that I’m operating under Public Law
         95-341 95th Congress protecting Native Americans. I’m domiciled in the Navaho [sic]
         Nation and not a u.s. citizen. However I’m willing to have all Covid-19 references to all
         six products mentioned and anywhere else it may be within the web site cited in your
         letter by my web site contacts as soon as possible. Further contact can be made through
         the E-Mail address of jamesleblanc82@yahoo.com due to my limited access to internet
         however I prefer that you use my U.S.P.S. temporary address at Alpine TX, 79831 PO
         BOX 1341.

         Respectfully Submitted,
         Mark White Eagle Medicine Man and Shaman

         See Exhibit E.

         41.     Defendant’s response serves as further confirmation that he received the Warning

Letter from the FDA. In his response, Defendant does not make any affirmative representation

that he will cease and desist from selling his fraudulent products. More significantly, as recently

as May 29, 2020, Defendant continued to offer for sale to the public, through his

“whiteeaglenativeherbs.net” website the products that were specifically listed as Unapproved and

Misbranded Products Related to Coronavirus Disease 2019 (COVID-19) in the FDA Warning

Letter



                                                  8
        Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 9 of 11




       42.     Defendant’s statements that his products treat and cure COVID-19 are false and

fraudulent. The WHO, FDA and CDC have all concluded and made publicly known, that there

are no cures or preventative drugs for COVID-19. See WHO website

(https://www.who.int/emergencies/diseases/novel-coronavirus-2019/advice-for-public/myth-

busters); CDC website (https://www.cdc.gov/coronavirus/2019-ncov/hcp/therapeutic-

options.html) and FDA website (https://www.fda.gov/consumers/health-fraud-scams/fraudulent-

coronavirus-disease-2019-covid-19-products).

       43.     Victims suffer financial losses from the mail and wire fraud scheme engaged in

and facilitated by Defendant.

       44.     Absent injunctive relief by this Court, Defendant’s conduct will continue to cause

injury to victims.

                                          COUNT ONE
                                         18 U.S.C. § 1341
                                          MAIL FRAUD

       45.     The United States re-alleges and incorporates each of the preceding paragraphs as

though fully set forth herein.

       46.     By reason of the conduct described herein, Defendant has violated, is violating,

and is about to violate 18 U.S.C. § 1341 by engaging in and facilitating a scheme and artifice to

defraud and obtain money or property by means of false or fraudulent representations with the

intent to defraud, and, in so doing, use mail to carry out the scheme.

                                          COUNT TWO
                                         18 U.S.C. § 1345
                                         WIRE FRAUD

       47.     The United States re-alleges and incorporates each of the preceding paragraphs as

though fully set forth herein.




                                                 9
       Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 10 of 11




       48.     By reason of the conduct described herein, Defendant has violated, is violating,

and is about to violate 18 U.S.C. § 1343 by engaging in and facilitating a scheme and artifice to

defraud and obtain money or property by means of false or fraudulent representations with the

intent to defraud, and, in so doing, use interstate or foreign wire communications to carry out the

scheme.

       49.     Upon a showing that Defendant is committing or about to commit a violation of

either 18 U.S.C. § 1341 or 18 U.S.C. § 1343, the United States is entitled, under 18 U.S.C. §

1345, to seek a temporary restraining order, a preliminary injunction, and a permanent injunction

restraining all future fraudulent conduct. The Court may also grant such other relief it deems just

and proper to prevent a continuing and substantial injury to victims of the fraud scheme.

       50.     As a result of the foregoing, the Court should enjoin Defendant’s conduct under

18 U.S.C. § 1345.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States requests judgment in its favor and against the

Defendant, including the following relief:

       A.      That the Court issue an order, pursuant to 18 U.S.C. § 1345, pending a hearing

and determination of the United States’ application for a preliminary injunction, that Defendant,

his agents, officers, and employees, and all other persons or entities in active concert or

participation with them, are temporarily restrained from committing wire fraud, as defined by 18

U.S.C. §§ 1341 and 1343, from maintaining and doing business through the use of the domain

“whiteeaglenativeherbs.net” and from continuing to sell, market or distribute any product

intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease, including

COVID-19;



                                                 10
       Case 4:20-cv-00046-DC-DF Document 1 Filed 06/01/20 Page 11 of 11




       B.      That the Court issue a preliminary injunction, pursuant to 18 U.S.C. § 1345, on

the same basis and to the same effect;

       C.      That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345, on the

same basis and to the same effect;

       D.      All such further relief as may be just and proper.

 Dated: May 29, 2020                         Respectfully submitted,

 JOSEPH H. HUNT                              JOHN F. BASH
 Assistant Attorney General                  United States Attorney

 GUSTAV W. EYLER                              /s/ Eduardo R. Castillo
 Director                                    EDUARDO R. CASTILLO
 Consumer Protection Branch                  Assistant United States Attorney
                                             Texas State Bar No. 03984803
 ROSS S. GOLDSTEIN                           700 E. San Antonio, Ste. 200
 Senior Litigation Counsel                   El Paso, Texas 79901
 D.C. Bar No. 480280                         Tel: (915) 534-6555
 U.S. Department of Justice                  Fax: (915) 534-3490
 Consumer Protection Branch                  eddie.castillo@usdoj.gov
 P.O. Box 386
 Washington, DC 20044                        Counsel for the United States
 (202) 353-4218
 ross.goldstein@usdoj.gov




                                                11
